Title: To George Washington from Major Benjamin Whitcomb, 18 July 1780
From: Whitcomb, Benjamin
To: Washington, George


					
						Hond Sir
						Camp at Haverhill [N.H.] 18th July 1780
					
					Lieut. Lyford has Just returned from a Scout to Canada—he informs the Enemy have chiefly drawn of[f] to Quebec with the principle part of their Artillery—That their force in the upper part of Canada is about 400, & their whole force in Canada including Quebec, dont exceed 4000 Men One Thousand has lately been detached for Niagara their shipping constantly cruising up the lake as far as Crown Point—its supposed their object is the New Hampshir⟨e⟩ Grants—The Inhabitants throw out bitter Complaints of the Ill Usage of the British & Hussian Troops who are constantly watching them while in their fields to work, fearing they have connections with our Scouts—This intellegence he received from a former Acquaintence of his, who is well known to be a stanch friend to America, & who is Capable of giving very tollerable intelligence of the Enemies Situation—of which General Baley prehaps may give a more particular Account. Your Excellency will please to observe by my Return—Two of my Lieutenants are discharged—our Situation is such having different out Posts & Lieut. Lyfords service so constantly required on scouts to Canada, think it highly proper to fill one of the Vacanceys—accordingly do Reccommend Mr Saml Clark to be a Gentleman of Ability & every way Capable to fill that Office—if your Excellency should think it expedient could wish he might be Commissioned Seccond Lieut. in my Company.
					My scouts are constantly scouring the Woods on the routs to Canada & Onion River ha[ve]n[o]t as yet made any discoveries of the Enemies intention to Visit this Quarter—should your Excellency have any Commands for me please to forward by this Express—I shall always be Happy to excute them. I am Your Excellencys Most Obed. and very Humble Servt
					
						Benja. Whetcomb Maj. Comdg
					
					
					
						I have Inclosed my returns I wish one of them may be forwarded to the Board of War that the Officers & Soldiers may have their wages Adjusted.
						
							B.W.
						
					
				